i)

NY ADA na Fe WW

10
11
12
13
14
1)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cv-05640-YGR Document 429 Filed 04/12/21

QUINN EMANUEL URQUHART & SULLIVAN, LLP

Victoria F. Maroulis (Bar No. 202603)
victoriamaroulis@quinnemanuel.com

Kyle Batter (Bar No. 301803)

Page 1 of 4

kylebatter@quinnemanuel,com
555 Twin Dolphin Drive, 5" Floor
Redwood Shores, California 94065
Telephone: (650) 801-5000
Facsimile: (650) 801-5100
Attorneys for Non-Party
Samsung Electronics Co., Ltd.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
EPIC GAMES, INC., CASE NO. 4:20-cv-05640-YGR
Plaintiff, Counter-Defendant, | DECLARATION OF SANGHOON PARK
PURSUANT TO LOCAL RULE 79-5(e)(1)
V. AND IN RESPONSE TO DEFENDANT
: APPLE INC.’S ADMINISTRATIVE
APPLE INC., MOTION TO PARTIALLY SEAL ITS
PROPOSED FINDINGS OF FACT AND
Defendant, Counterclaimant. CONCLUSIONS OF LAW

 

 

Cases No. 4:20-cv-05640-YGR-TSH

 

PARK DECLARATION IN RESPONSE TO MOTION TO SEAL

 
Co ON Donn FR WO YP

no NY NO WN NO NY VNB WN WN KF &
Oo St ont SS BS ee Sols | os Sha ho Rte We a lS

 

 

Case 4:20-cv-05640-YGR Document 429 Filed 04/12/21 Page 2 of 4

DECLARATION OF SANGHOON PARK

I, Sanghoon Park, declare as follows:

i I am a Vice President at Samsung Electronics Co., Ltd. (“SEC”) with responsibility
for Global Legal Affairs. SEC, which is a Korean entity, is the parent company of Samsung
Electronics America, Inc. (“SEA”), which I understand is a non-party in the above-captioned
action. I have been employed at SEC since 2004, and in the course of my employment have
become familiar with SEC’s treatment of its trade secrets and other proprietary business
information, such as those discussed in this declaration. I make this declaration pursuant to
Northern District of California Civil Local Rule 79-5(e)(1) and in response to Defendant Apple
Inc.’s April 8, 2021 Administrative Motion to Partially Seal its Proposed Findings of Fact and
Conclusions of Law (Epic v. Apple, ECF No. 408). I know the facts stated herein based on my
own personal knowledge and, if called as a witness, I could and would testify competently thereto.

2 I understand that on April 7 and 8, 2021, Apple filed an initial version and then a
corrected version of its Proposed Findings of Fact and Conclusions of Law (ECF Nos. 405, 410).
Apple’s unredacted Proposed Findings of Fact and Conclusions of Law includes highly sensitive,
confidential information of SEC. Such information should remain under seal for the reasons
stated in this declaration.

2 Apple Findings of Fact, Paragraph 249.18, Sub 318: This paragraph discloses
some of the confidential terms from the Collaboration Agreement between SEC and Epic Games,
including commissions/revenue sharing; and confidential emails between SEC and Epic regarding
SEC’s and Epic’s strategy for competing with other major market players. It is SEC’s practice to
maintain as highly confidential all of its contracts and non-public, strategy-related
communications with its partners. Further, the Collaboration Agreement contains a confidentiality
provision requiring that both SEC and Epic maintain the agreement as confidential. The entirety
of Apple’s paragraph 249.18 sub 318 contains SEC confidential information, and therefore a
request to seal the entire paragraph is narrowly tailored.

4. Apple Findings of Fact, Paragraph 273.1: This paragraph discloses some of the

confidential terms from the Collaboration Agreement between SEC and Epic Games, including

-|- Cases No. 4:20-cv-05640-YGR-TSH
PARK DECLARATION IN RESPONSE TO MOTION TO SEAL

 

 
oOo wna N DBD Un BP W YP

oOo NYO NO WN YN NHN HN KP KN Be RRR ee ee mee ue
Oo nN nn nA fF WB NY KF& CFD OO WOW NIA WD WNW BR WD WB KF OO

 

 

Case 4:20-cv-05640-YGR Document 429 Filed 04/12/21 Page 3 of 4

commissions/revenue sharing; and confidential emails between SEC and Epic regarding SEC’s
and Epic’s strategy for competing with other major market players. It is SEC’s practice to
maintain as highly confidential all of its contracts and non-public, strategy-related
communications with its partners. Further, the Collaboration Agreement contains a confidentiality
provision requiring that both SEC and Epic maintain the agreement as confidential. The entirety
of Apple’s paragraph 273.1 contains SEC confidential information, and therefore a request to seal
the entire paragraph is narrowly tailored.

J. Apple Findings of Fact, Paragraph 356 (in part): The portion of this paragraph
redacted by Apple discloses confidential emails between SEC and Epic regarding SEC’s and
Epic’s strategy for competing with other major market players. It is SEC’s practice to maintain as
highly confidential all of its non-public, strategy-related communications with its partners. Apple
redacted the portions of paragraph 356 that contain SEC confidential information and left the
remaining portions of the paragraph unredacted and viewable by the public. SEC’s request to seal
the portion of paragraph 356 redacted by Apple is thus narrowly tailored.

6. Apple Findings of Fact, Paragraph 477 (in part): The portion of this paragraph
redacted by Apple discloses some of the confidential terms from the Collaboration Agreement
between SEC and Epic Games, including commissions/revenue sharing. It is SEC’s practice to
maintain as highly confidential all of its contracts with its partners. Further, the Collaboration
Agreement contains a confidentiality provision requiring that both SEC and Epic maintain the
agreement as confidential. Apple redacted the portions of paragraph 477 that contain SEC
confidential information and left the remaining portions of the paragraph unredacted and viewable
by the public. SEC’s request to seal the portion of paragraph 477 redacted by Apple is thus
narrowly tailored.

Te Apple Findings of Fact, Paragraph 534.3 (in part): This paragraph discloses
confidential information concerning SEC’s operation of the Galaxy Store. It is SEC’s practice to
maintain this material as highly confidential. Apple redacted the portions of paragraph 534.3 that
contain SEC confidential information and left the remaining portions of the paragraph unredacted

and viewable by the public. SEC’s request to seal the portion of paragraph 534.3 redacted by

== Cases No. 4:20-cv-05640-YGR-TSH
PARK DECLARATION IN RESPONSE TO MOTION TO SEAL

 

 
So CO NDB Hn BP WO YPO &

nb NY NY NY NY WN NY NY NO KF Fe Fe Fe
OS os ee NO ne Se SS re Ok th OR Se SS eS

 

 

Case 4:20-cv-05640-YGR Document 429 Filed 04/12/21 Page 4 of 4

Apple is thus narrowly tailored.

8. Apple Findings of Fact, Paragraph 697.1: This paragraph discloses and quotes
some of the confidential terms from the Collaboration Agreement between SEC and Epic Games,
including methods for in-application purchases and use of customer information. It is SEC’s
practice to maintain as highly confidential all of its contracts with its partners. Further, the
Collaboration Agreement contains a confidentiality provision requiring that both SEC and Epic
maintain the agreement as confidential. The entirety of Apple’s paragraph 697.1 contains SEC

confidential information, and therefore a request to seal the entire paragraph is narrowly tailored.

I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct. This declaration was executed this _/2 day of April 2021, in

Seovd , Koren ; ewes ee

Sanghoon Park

 

 

-3- Cases No. 4:20-cv-05640-YGR-TSH
PARK DECLARATION IN RESPONSE TO MOTION TO SEAL

 

 
